          Case 1:20-cv-10701-DPW Document 112 Filed 06/11/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                       )
    MICHAEL MCCARTHY, et al.,                          )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                                 Plaintiffs,           )
                                                       )   PLAINTIFFS’
                 -against-                             )   NOTICE OF
                                                       )   SUPPLEMENTAL
    CHARLES D. BAKER, et al.,                          )   AUTHORITIES
                                                       )
                                 Defendants.           )
                                                       )

         COME NOW the Plaintiffs, who respectfully call the Court’s attention to two recent

decisions that may have bearing on issues pending before the Court.

         The first decision is from the United States District Court for the District of Connecticut,

which granted a preliminary injunction ordering Connecticut officials to resume fingerprinting in

connection with applications for gun licenses. See Conn. Citizens Def. League v. Lamont, No.

3:20-cv-00646, 2020 U.S. Dist. LEXIS 99872, *37-38 (D. Conn. Jun. 8, 2020). Significantly, the

local defendants had already resumed fingerprinting (after the filing of the lawsuit), and the state

defendants had pledged to do so in the near future. See id. at *20-21. Nevertheless, the court

rejected the claim that these voluntary cessations rendered the case moot, at least as to the state

defendants. See id. at *22-25.1 Among other things, the court observed the lack of “any

assurance given by the [state defendants] that they will not seek to discontinue fingerprinting

again in the future.” Id. at *24 (citing Trinity Lutheran of Church of Columbia, Inc. v. Comer,

582 U.S. ___, 137 S. Ct. 2012, 2019 n.1 (2017)).




1
 The plaintiffs voluntarily withdrew their preliminary injunction motion as to the local
defendants. Conn. Citizens, 2020 U.S. Dist. LEXIS 99872 at *20.
         Case 1:20-cv-10701-DPW Document 112 Filed 06/11/20 Page 2 of 3



       The second decision is the Supreme Court’s denial of an injunction pending appeal in

South Bay United Pentecostal Church v. Newsom, No. 19A1044, 590 U.S. ___ (May 29, 2020)

(slip op.). After articulating the particularly stringent standard that governs an injunction pending

appeal (vis-à-vis a stay), Justice Roberts’s concurring opinion concluded that the restrictions at

issue—limiting the number of people who could be present in churches—“appear consistent with

the Free Exercise Clause of the First Amendment.” See id. at *1-2. Significantly, Justice Roberts

found that “[s]imilar or more severe restrictions apply to comparable secular gatherings,

including lectures, concerts, movie showings, spectator sports, and theatrical performances,

where large groups of people gather in close proximity for extended periods of time.” Id. at *2.

On the other hand, activities “such as operating grocery stores, banks, and laundromats, in which

people neither congregate in large groups nor remain in close proximity for extended periods”

were “dissimilar” from religious congregations. See id. The essential takeaway is that Justice

Roberts, presumably speaking for the Court’s centrist consensus, looked to whether burdens on

activities that were comparable, but not constitutionally protected, were equally or more

restrictive than burdens on protected activities.

       Dated: June 21, 2020

                                           Respectfully submitted,
                                           THE PLAINTIFFS,
                                           By their attorneys,

                                            /s/ David D. Jensen
                                           David D. Jensen, Esq.
                                           Admitted Pro Hac Vice
                                           David Jensen & Associates
                                           33 Henry Street
                                           Beacon, New York 12508
                                           Tel: 212.380.6615
                                           Fax: 917.591.1318
                                           david@djensenpllc.com


                                                    -2-
        Case 1:20-cv-10701-DPW Document 112 Filed 06/11/20 Page 3 of 3



                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on June 21, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -3-
